Citation Nr: 1644082	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.  He had subsequent service with U.S. Army Reserves/Army National Guard of Tennessee.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2013, the Veteran testified before the undersigned at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

In a September 2014 remand, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus for further development. 

The Board notes that in a December 2014 decision, the RO granted the Veteran's claim for entitlement to service connection for tinnitus.  As the Veteran has not expressed disagreement with the rating assigned or the effective date, separately appealable issues, and as that decision constitutes a full grant of the benefit sought, that issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 11 F.3d 1156 (Fed. Cir. 1997).

This claim was processed using VBMS.  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  A review of the Veteran's VBMS claims file reveals that the Veteran submitted additional records in November 2016 without a waiver of Agency of Original Jurisdiction (AOJ) initial review.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, a review of these records reveals that they are irrelevant to the issues on appeal.  In addition as the Board is granting the Veteran's claims in full, there is no prejudice in the Board reviewing this evidence in the first instance.

In a May 2015 application for disability compensation and related compensation benefits, the Veteran submitted claims for entitlement to service connection for a prostate condition due to Agent Orange exposure, COPD, erectile dysfunction secondary to prostate condition, bone deficiency, hardening of arteries, a heart condition and kidney stones.  In October 2015, the RO sent the Veteran a letter indicating that they were working on his claim due to Agent Orange exposure.  Accordingly, no action on the part of the Board is necessary.  


FINDING OF FACT

There is persuasive probative medical opinion evidence that shows that the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure. 


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is established.  38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  Service connection for right ear hearing loss is established.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the Board is granting in full the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Service Connection 

The Veteran seeks entitlement to service connection for bilateral hearing loss.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish an increase in severity during service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

Evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran's military occupational specialty (MOS) in the Army was Wireman and VA Fast Letter 10-035 indicates a moderate probability for noise associated with that MOS.  Additionally, the Veteran was exposed to loud noises from weaponry in basic training and from the howitzer during his service in the artillery unit.  

The Veteran's service treatment records are significant for findings of hearing loss in the left ear.  Specifically, the Veteran's June 1969 enlistment examination shows that he had a 40-decibel auditory threshold in the left ear at 4000 Hz.  At entrance, the Veteran's right ear did not exhibit any hearing thresholds over 20 decibels, and was "normal" according to Hensley.  At that time, he was tested with a Rudmore audiograph.  The Veteran's September 1971 separation examination included an audiogram which included the following pure tone thresholds, in decibels:


500
1000
2000
3000
4000
Left
10
10
15
15
10
Right
10
10
15
15
10

The Veteran underwent several audiograms post service.  In October 2008, pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
6000
Left
20
20
60
85
100
100



500
1000
2000
3000
4000
6000
Right
60
70
90
110+
110+
110+

The examiner noted that the test results revealed "a profound high-frequency sensorineural hearing loss in the left ear."  The Veteran was afforded a VA examination in August 2009.  During the examination, the Veteran's pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Left
40
45
75
90
105+


500
1000
2000
3000
4000
Right
65
80
100
105+
105+

Speech audiometry revealed speech recognition ability of 74 percent in the left ear and 20 percent in the right ear.  In June 2013, during the most recent audiogram, the pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
6000
Left
50
60
75
90
95
100


500
1000
2000
3000
4000
6000
Right
70
80
105+
105+
105+
105+

During the September 2013 hearing, the Veteran testified that he served in the signal corps and that he was assigned to the eight-inch howitzer, "the M110 artillery howitzer unit in Korea."  The Veteran testified that he fired the gun, carried ammunition and helped set the gun up as well.  The Veteran described the firing of the howitzer as "the loudest thing I've ever experienced in my life," and "the best way to describe that was probably 10 to 15 cases of dynamite going off at one time."  Further the Veteran testified that he underwent infantry training as well to include becoming "qualified on the M16 rifle."  This required requalification every 3 to 6 months which included training and frequent firing of the rifle.  The Veteran also recounted an incident during basic training with live fire where he was close to a bunker that exploded and caused him immediate hearing loss and tinnitus.  The Veteran testified that he should have gone to sick call, but that he did not want to receive extra guard duty or be picked on by the other men.  The Veteran testified that ear protection was uncommon and that while they occasionally had ear plugs, "most of the time it was cigarette butts."  Further the Veteran testified that while he did work as a mechanic and a brick mason after service, his hearing loss was a problem long before any post-service noise exposure.  The Veteran testified that while he did not receive hearing aids until approximately 1985, he had the need for them long before but not the means or the health insurance to afford them. 

In an October 2014 opinion, the VA examiner suggested that the entrance Rudmose audiogram might be "incorrect," stating that, for Rudmose audiograms, "the examinee [is] controlling the test, whereas the separation audiogram was administered by an examiner documenting pure tone threshold responses."  The VA examiner found that as the separation audiogram was within normal limits and administered by an examiner, the Veteran's bilateral hearing loss "is less likely as not caused by or is a result of in-service noise events."  

The Board obtained an Independent Medical Examination opinion in September 2016.  The examiner discussed the October 2014 VA examination findings.  The examiner noted the suggestion that either the Veteran's entrance audiogram was incorrect or the separation audiogram was incorrect.  The examiner maintained that there were plausible explanations for either possibility.  The Veteran could have been giving inadvertent false responses that confounded the results of the testing.  In regard to false positive responses in 1971, the examiner noted that it was very common for patients to indicate that they hear the test tone when in fact they have not.  Sometimes they are hearing their pulse or their breathing, but the most common reason is tinnitus.  If the Veteran was experiencing tinnitus at that time, he might have been responding to the sounds he was hearing rather than to the test tone.  This is very common when testing tinnitus patients, and in fact the Guidelines for Manual Pure-Tone Threshold Audiometry (ASHA, 2005) specifically state that with tinnitus patients "...use a pulsed signal or a warble tone to help distinguish the test signal from the tinnitus."  An examiner who is not alert may be fooled by these responses into thinking that the patient has heard the test tone when he is in fact responding to his tinnitus.  The examiner maintained that this could explain why the recorded thresholds in 1971 were at a lower level than the recorded responses in 1969.  It may be that the Veteran already had a hearing loss at separation that was not accurately described by the testing on that date.  

The examiner further maintained that it was also possible, however, that false negative responses could have confounded the pre-induction testing in 1969. Inattention has been known to affect the result of automated audiometry like Rudmose testing-if the subject loses attention during the test, and stops pushing the button, it appears as though the subject was not hearing.  A good examiner will do the test multiple times in cases like this as a double-check, but the record only shows one tracing.  So it is possible that the 1969 test showed a hearing loss when there was none.  

The examiner also maintained that a third possibility existed that both tests were in fact accurate.  The conclusion that one of the tests must be incorrect is based on the fact that sensorineural losses (SNHLs) are permanent.  However, the Veteran, who has a documented history of sinus/throat and conductive hearing loss (CHL) components, may actually have had poorer thresholds in 1969 than he did in 1971.  Generally, CHLs due to transient medical issues are seen in the low frequencies, but high frequency conductive losses are not unheard of.  Since bone conduction testing was not done on either date, there is no way to know whether there was a conductive component in 1969.  The examiner therefore maintained that basing a ruling on a comparison of these two tests alone is not sufficient. 

The examiner went on to acknowledge the Veteran's in-service noise exposure and personal statements regarding such exposure.  The examiner noted that exposure to loud noise has been shown to initially cause a temporary threshold shift; a measureable loss of hearing that is restored after the noise exposure has ceased.  However, having normal hearing thresholds does not mean that the inner ear has not sustained damage.  Recent work in noise and ageing has revealed a much more insidious process that progressively interrupts communication between sensory hair cells and auditory neurons, leading ultimately to death of the neurons themselves.  These neurodegenerative changes are likely very common, occurring even in ears with normal threshold sensitivity and a full complement of hair cells; thus, they present challenges to our traditional approaches to diagnosis and management.  The onset of progressive hearing loss is usually gradual.  Damage from chronic exposure to high sound levels is cumulative and the rate and total degree of hearing loss are dose dependent.  However, significant gaps remain in the understanding of the quantitative relationship between noise exposure (in terms of both intensity and duration) and resultant sensorineural hearing loss.  Noise-induced loss is caused by significant damage to the hair cells inside the cochlea.  Once this damage has occurred, the hair cells do not regenerative and permeant hearing loss ensues.  So if the Veteran had normal thresholds at separation in 1971, the examiner maintained that there was still the possibility that damage had occurred.  Progressive loss could have developed in subsequent years.  

The examiner further explained that studies have shown that that noise exposure can cause temporal resolution damage to speech discrimination while barely affecting threshold measurements.  The examiner noted that the Veteran's discrimination scores have been poor for many years.  To compound matters, at the same time as being noise-exposed, the individual is also ageing, and age-related loss will be superimposed on noise damage.  The examiner went on to discuss the findings contained in a July 2011 letter from Mr. J.B., the causes for asymmetric hearing loss, and the other findings from the Veteran's post-service audiometric results.  

The examiner concluded that ultimately, there were too many variables in the record to be able to determine whether the Veteran had hearing loss at discharge or not.  It could not be determined what role tinnitus or other factors might have played in the noted variability of thresholds.  The examiner found that there is no dispute that the Veteran was subjected to excessive noise during service, and as it is also known that noise can damage the ear without immediately changing hearing thresholds, and that noise-induced hearing loss can be progressive in nature, and that there can be an age-noise interaction that exacerbates age-related hearing loss in previously noise-damaged ears, it is determined that it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are related to his verified noise exposure from weaponry in basic training and from the howitzer during his service in the artillery unit.

The record reflects that service connection is in effect for tinnitus.  The Board finds that although the Veteran's June 1969 enlistment examination shows that he had a 40-decibel auditory threshold in the left ear at 4000 Hz, the September 2016 opinion has persuasively called in to question the reliability of that finding.  Thus, the Board resolves reasonable doubt in favor of the Veteran and finds that his hearing was sound in his left ear when he entered service.  Consequently, as with the right ear, the claim for service connection of hearing loss of the left ear is one for direct service incurrence.  The favorable September 2016 opinion is based on a thorough review of the Veteran's medical history, sound medical principles, and a thorough supporting rationale.  Accordingly, the Board finds that service connection is warranted for bilateral hearing loss. 


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


